DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

               MARK TOMEI, as Personal Representative of the
                       Estate of MARIE TOMEI,
                               Appellant,

                                       v.

                             THOMAS TOMEI,
                                Appellee.

                       Nos. 4D19-921 and 4D19-2723

                                 [July 2, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jessica Ticktin, Judge; L.T. Case No. 50-
2017-CP-001627-XXXX-SB.

   James G. Pressly, Jr., of Pressly, Pressly, Randolph & Pressly, P.A.,
Palm Beach, for appellant.

  Edward Downey and Robert A. Wight of Downey|McElroy, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.